DETAILED ACTION
Response to Amendment
The following is in response to the amendment of January 31, 2022.  Claims 1-8, 11-14, and 16-23 are pending.  Claims 9-10 and 15 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8, 11-14, and 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over McNeil  (US 2011/0311345) in view of Applicant's admission of prior art.
Claim 1: McNeil discloses rolls of fibrous structures, including sanitary paper products such as toilet paper and paper towels.  The rolls can have a diameter greater than about 8 inches, see paragraph [0062].  The paper product is rolled onto a core of about 1.7 inches exhibiting a roll density of at least about 0.09 g/cc, see paragraph [0041].  Properties of many product rolls are given in Table 7.
With respect to McNeil, Applicant has presented physical properties for the rolls corresponding to Samples 6 and 8-12, see Table 1 of the instant specification.  Therein are disclosed the Moment of Inertia (g*m2), Roll Width (inches), Roll Diameter (inches), and Roll Density (g/cm3).  A portion of Table 1 is replicated below.

    PNG
    media_image1.png
    78
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    561
    media_image2.png
    Greyscale


The rolls of McNeil above all have the same Roll Width of 11 inches, rolls 9-12 have about the same Roll Density of 0.117 g/cm3, which is substantially less than the claimed 0.250 g/cm3, and the Moment of Inertia of the rolls increases with Roll Diameter.  
The Moment of Inertia of a roll is calculated by:

    PNG
    media_image3.png
    97
    532
    media_image3.png
    Greyscale

The Mass is simply the Roll Volume x Roll Density. The Outer Radius is the radius of the roll, and the Inner Radius is the radius of the core.  Therefore,

Moment of Inertia = (1/2) x Roll Volume x Roll Density x [rroll2 + rcore2]	(1)

wherein rroll is 1/2 x Roll Diameter and rcore is 1/2 x the core diameter.  The Roll Volume, excluding the core, is calculated by:

Roll Volume =  [rroll2 - rcore2] x Roll Width	   (2)

Substituting the expression for Roll Volume, equation (2), into the expression for the Moment of Inertia, equation (1), one obtains:

Moment of Inertia = (/2) x Roll Density x Roll Width x [rroll4 - rcore4].      (3)

The following Moments of Inertia were calculated using equation (3) above at several Roll Diameters greater than 8 inches, with conversion from inches to meters (1 in = 0.0254 m).  The rolls have a Roll Density of 0.117 g/cm3 (= 1.91 g/in3), a Roll Width of 11 inches, and a core diameter of 1.7 inches (rroll = 0.85 inches).  

Roll Diameter (inches)			Moment of Inertia (g*m2)
		8.0						5.61 							8.5						6.94
9.0						8.72
9.5						10.83						
As seen above, the roll of McNeil can have a Moment of Inertia greater than the claimed value of 10.00 g*m2 when the Roll Diameter is greater than about 9.5 inches, which is greater than the claimed 8.25 inches, and when the Roll Density is 0.117 g/cm3, less than the claimed value of 0.250 g/cm3.  Therefore, the claimed Roll Diameter, Moment of Inertia, and Roll Density are all encompassed by McNeil.
may comprise one or more additives such as softening agents, temporary wet strength agents, permanent wet strength agents, ...").  However, there is no evidence anywhere in McNeil that the web must have permanent wet strength.  Therefore, without explicit disclosure of such, it is deemed that the roll of McNeil comprises a web that does not have permanent wet strength, or it would have been obvious to one skilled in the art before the effective filing date of the invention that the web of McNeil can be formed to be void of permanent wet strength.  It would have also been obvious to omit the permanent wet strength of McNeil where the function attributed to such is not desired or required.  Furthermore, the claims are directed a product roll, not to the web itself, and the limitation of "void of permanent wet strength" does not impart any further structural differences to the roll, i.e., the claimed physical properties of the roll would be the same. For all these reasons, claim 1 is unpatentable over McNeil. 
	Claim 2:  The Roll Density of 0.117 g/m3 meets the claimed range of less the 0.200 g/m3.
	Claim 3:  The Roll Diameter of 9.5 inches above meets the claimed range of at least 8.70 inches.
	Claims 4 and 5:  As stated above, the web is wound about a core of diameter 1.7 inches, which meets the claimed range of less than 2.25 inches.
	Claim 6:  The rolls of McNeil are deemed to inherently exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50, because the rolls have Roll Width, Roll Diameter, core diameter, Roll Density, and Moment of Inertia substantially identical to that of the claimed roll.
	Claim 7:  Perforations are disclosed in paragraph [0044] of McNeil.
 
	Claim 11:  The web has a pattern embossed thereon, therefore the web is a structured web.
	Claim 12:  The web can be creped, see the table above.
	Claim 13:  The web can be a multi-ply web, see paragraph [0080] of McNeil.
Claim 14:  As stated above, the sanitary tissue product of McNeil can be toilet tissue.
Claims 16-18:  Paragraph [0157] of McNeil discloses each of the packaging features of the claims.
Claims 19 and 20:  Figure 11 of McNeil shows convolute winding of the web to form a roll.
Claims 21-23:  The web of McNeil is uncreped (McNeil lacks any teaching of creped webs), wet pressed (Figure 11; 160), and through-air dried (paragraph [0034]).

Response to Arguments
Applicant's arguments submitted with the amendment of January 31, 2022 have been fully considered, but are not persuasive.  Applicant's primary argument is that McNeil in view of AAPA fails to teach each and every element of claim 1 as amended, because McNeil exemplifies paper towels which exhibit permanent wet strength.  However, throughout his disclosure, McNeil teaches that the rolls formed therein apply to both toilet tissue and paper towels (e.g., paragraph [0063]).  Toilet paper is known to have temporary wet strength (if any), not permanent wet strength.  Thus, the roll of McNeil can comprise a web void of permanent wet strength.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric Hug/Primary Examiner, Art Unit 1748